

115 HR 1244 IH: Capital Access for Small Businesses and Jobs Act
U.S. House of Representatives
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1244IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2017Mr. King of New York (for himself, Mr. Sherman, Mr. Posey, Ms. Norton, Ms. Pingree, Mr. Ryan of Ohio, Mr. Loebsack, Ms. Bonamici, Mr. Kilmer, and Mr. Jones) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo clarify the National Credit Union Administration authority to improve credit union safety and
			 soundness.
	
 1.Short titleThis Act may be cited as the Capital Access for Small Businesses and Jobs Act. 2.Improving credit union safety and soundnessThe Federal Credit Union Act (12 U.S.C. 1751 et seq.) is amended—
 (1)in section 107— (A)in paragraph (16), by striking and at the end;
 (B)in paragraph (17), by striking the period and inserting ; and; and (C)by adding at the end the following:
					
 (18)to receive payments on uninsured non-share accounts described under section 216(o)(2)(D), subject to such terms, rates, and conditions as may be established by the board of directors, within limitations prescribed by the Board.; and
 (2)in section 216— (A)in subsection (b)(1)(B)(ii), by striking must rely and inserting rely predominantly; and
 (B)in subsection (o)(2)— (i)in subparagraph (B), by striking and at the end;
 (ii)in subparagraph (C)(ii), by striking the period and inserting ; and; and (iii)by adding at the end the following:
						
 (D)with respect to any insured credit union other than a low-income credit union, includes uninsured non-share accounts as authorized by the Board, that—
 (i)do not alter the cooperative nature of the credit union; (ii)are subordinate to all other claims against the credit union, including the claims of creditors, shareholders, and the Fund;
 (iii)are available to be applied to cover operating losses of the credit union in excess of its retained earnings and, to the extent so applied, will not be replenished;
 (iv)if they have a stated maturity, have an initial maturity of at least 5 years; (v)if they have a stated maturity, the net worth value of such accounts may be discounted at the discretion of the Board when the remaining maturity is less than 5 years;
 (vi)are subject to disclosure and consumer protection requirements as determined by the Board; (vii)are offered by a credit union that is determined by the Board to be sufficiently capitalized and well-managed; and
 (viii)are subject to such rules and regulations as the Board may establish.. 